Citation Nr: 0815909	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pompholyx, with 
palm and sole involvement.

2.  Entitlement to service connection for a skin disability 
other than pompholyx, with palm and sole involvement.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Board remanded this case back to the RO 
for additional development in December 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished. 

2.  Although there is no documented evidence of skin problems 
affecting the veteran during service, the veteran has 
asserted experiencing such problems in service; and a 
probative VA medical opinion indicates that the veteran has 
pompholyx with exacerbations in the summer months with onset 
in 1944 (during active service).

3.  A skin disability other than pompholyx, with palm and 
sole involvement, was not demonstrated during the veteran's 
service, and is not shown to be otherwise related to service. 


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for pompholyx, with palm and 
sole involvement, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for service connection for a skin disability 
other than pompholyx, with palm and sole involvement, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO/AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a skin disability, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  A March 2006 
letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the January 2008 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; outpatient treatment records from VA 
facilities in Nevada; as well as reports of VA examinations.  
Also of record and considered in connection with the claim 
are various written statements by the veteran, his relatives, 
and by his representative, on his behalf.

The Board notes that in a June 2003 response to the RO's 
request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were not on file.  The 
September 2003 rating decision reported efforts to obtain 
service medical records from all potential sources were 
unsuccessful and that the NPRC indicated that if it ever had 
custody of such records they would have been stored in an 
area damaged by fire.  In this situation, VA has a heightened 
duty to assist the veteran in the development of his claim.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In February 2003 and April 2003, the RO contacted the veteran 
and explained the evidence necessary to support his claim for 
service connection.  The veteran responded in his March 2005 
VA Form 9 that he was one of many soldiers who developed 
blisters on their feet and hands while serving in New Guinea 
or the Philippines in World War II.  The Board notes that the 
veteran completed a NA Form 13055 in May 2005 and listed only 
the Reno VAMC as the hospital, dispensary or medical facility 
were he was treated, and did not list any service facilities 
where he might have been treated during service.  A September 
2003 note in the claims file indicates that all available 
records from the Reno VAMC are in the claims file, and the RO 
informed the veteran in an April 2005 letter that further 
efforts to obtain medical records from the Reno VAMC from the 
1940s were futile.  The Board finds that this heightened 
duty-to-assist has been met here, as the evidence reflects 
that further efforts to obtain the veteran's service medical 
records or VA treatment records from the late 1940s would be 
futile (see 38 C.F.R. § 3.159(c)(2) (2007) (VA will end 
efforts to obtain federal records where federal department or 
agency advises that requested records do not exist or 
custodian does not have them)), and neither the veteran nor 
his representative have indicated any potential alternative 
sources of evidence.  Hence, no further action in this regard 
is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, to include the medical 
evidence and statements by the veteran, in light of the 
above-noted legal authority, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for 
service connection for pompholyx, with palm and sole 
involvement, are met, but that service connection for a skin 
disability other than pompholyx, with palm and sole 
involvement, must be denied.  

Initially, the Board notes that the evidence of record shows 
that the veteran has recently been diagnosed with pompholyx, 
with palm and sole involvement, in the February 2007 VA 
examination.  That examiner also diagnosed other current skin 
disorders including: post inflammatory hyperpigmentation; 
mild xerosis of the upper and lower limbs, including the 
dorsa feet; hyperlinearity of the palms and soles; tinea 
pedis with either tinea manum or trichophytid reaction of the 
palms and soles; and eczematous changes with no relationship 
to palm and sole eruptions.  Therefore, a current disability 
is demonstrated as discussed in more detail, below.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The question 
remains, however, as to whether a current skin disability is 
medically related to the veteran's active military service.

As noted above, the veteran's service medical records could 
not be located.  In his claim for service connection and in 
his VA Form 9, the veteran contends that his hands and feet 
began to blister during World War II in the jungles of New 
Guinea, where his unit laid air strips and the jungle was wet 
and muddy.  He asserted that many of his mates were sent home 
because they could not walk or work.  He said that he 
reported his blisters to his commanding officer, but never 
received medical attention.  He was allowed to remain in New 
Guinea, and later served in the Philippines, because he could 
still work despite the blisters.  The veteran states that his 
discharge examination did not note his blisters, though they 
were present on his body. 

Notwithstanding the absence of documented medical evidence of 
skin disorders during service, the Board notes that the 
veteran is competent to assert the occurrence of a skin 
problem involving his feet and hands, and to describe the 
symptoms that he experienced.  See, e.g., Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Post-service, the veteran also states that he has continued 
to have blisters and rashes, which affect the skin on his 
feet, hands, and legs, and later on his trunk.  He said that 
he tried to control his disorder by soaking in Epsom salt and 
by keeping his feet as dry as possible.  When the blisters on 
his feet affected his walking and his job, then he sought 
help at the VA.  There is no record of treatment for pain in 
his feet in late 1947 or early 1948 at the Reno VAMC, when 
the veteran claims he was treated, though there are records 
for a tonsillectomy in May 1949, a sudden severe pain in the 
right side of the abdomen in October 1952, and an 
appendectomy in August 1956.  

Post-service VA outpatient treatment records detail some 
treatment for a skin disorder from 1982 onwards.  A September 
1982 VA medical record related to a cataract extraction notes 
that the veteran complained of a scaly rash on the medial 
surface of his left leg and right foot, with itching and 
weeping, and discharge from the vesicles.  

A March 1985 VA medical record shows the veteran complained 
of a blistered area on the bottom of his foot.  The veteran 
related that he had a foot fungus which appeared at this time 
every year.   

An April 1985 VA medical record reveals that the veteran 
complained of a blister on the bottom of one foot that 
appeared every year about the same time.  Multiple vesicular 
lesions of the right foot were noted as well as a patch of 
hyperpigmented dry scaly skin on both medial thighs.  

A February 1987 VA medical record indicates that the veteran 
had dry, cracked skin, especially about the inner thighs.  

A March 1993 VA medical record indicates that the veteran had 
a dry rash on the left side of his chest.  

A May 1993 VA medical record reveals that the veteran 
complained of the skin breaking out on the balls of both 
feet, and on his ankles, and notes that the problem had been 
chronic since service, and lately for the past 4 and 1/2 
months.  

A November 1996 VA medical record notes the veteran's 
complaint of very dry skin and lesions of the buttocks and 
dorsum of the foot.  

An August 1999 VA medical record lists the veteran's 
complaint of fungal infections of his fingers and toes, with 
a rash between his digits, the peeling of skin, and watery 
type blisters.  

A May 2001 VA medical record reveals a continued rash on the 
veteran's trunk for which he used miconazole with some 
relief, and a fine papular rash under the left breast area 
approximately 7 cm. in an egg shape, with no sign of 
infection and no drainage.  

A November 2001 VA medical record notes a rash in the right 
lower breast area with circular papules varying between the 
size of a half-dollar and dollar coins.  

A November 2002 VA medical record notes a rash in the left 
upper chest area, and that the feet had a sensation and no 
open or itching lesions.  There was a raised black rough 
circular mole on the right axilla area.  

The veteran was seen in January 2003 for a rash which he 
claimed had been continuous and present since 1944.  The 
veteran said that the rash began as small blisters and then 
grew into large blisters and was extremely pruritic.  Lesions 
were noted on the left foot, left arm, and in the crease of 
the elbows.  The nurse practitioner assessed eczema.  

A May 2003 VA medical record notes itching blisters on the 
soles of the feet and palms of the hands and 
hyperpigmentation on the inner left arm and the upper right 
back.  The examiner diagnosed vesicular eruption of the feet, 
rule out pompholyx, rule out tinea pedis; and eczematous 
dermatitis of the trunk and upper limbs.

On VA examination in September 2003, the veteran complained 
that his jungle rot infection in 1944 had advanced and gone 
up both arms and legs and to the stomach and sometimes his 
back.  He said that he used medications and various kinds of 
creams all his life to keep his blisters in check.  They 
began as watery blisters, then spread out and were very 
pruritic.  He did scratch the blisters and showed 
excoriations presently of particularly the sole of the left 
foot and his forelegs.  Hyperpigmented areas were noted in 
his antecubital spaces as well as his left upper arm and some 
punctate hyperpigmented areas were present on his abdomen and 
on the right shoulder posteriorly.  The VA examiner, though 
reluctant to provide a diagnosis without an apparent 
infection, ultimately agreed with a dermatologist's diagnosis 
of eczematous dermatitis.  He also noted that the veteran's 
skin disorder was not visible to the public unless the 
veteran wore a swimsuit.  

On VA examination in February 2007, the veteran complained of 
a rash on the bottom of his feet and the palms of his hands 
since 1944 as well as periodic blisters on the feet (the size 
of a nickel or dime) and hands.  The veteran said this 
disorder was worse in the summer than winter.  He reported 
the last outbreak of blisters on the feet was three years 
before this examination.  This examiner had diagnosed the 
veteran in May 2003 with vesicular eruption, rule out tinea 
pedis, rule out pompholyx; and eczematous dermatitis of trunk 
and upper limbs.  On examination, there was no skin eruption 
that required a biopsy or scrapings.  The examiner diagnosed 
xerosis, rule out ichthyosis vulgaris; a history of vesicular 
eruption as substantiated in VA treatment records; and a 
history of bullous eruption by the veteran's verbal history 
only.  The examiner noted three current skin disorders: post 
inflammatory hyperpigmentation; mild xerosis of the upper and 
lower limbs, including the dorsa feet; and hyperlinearity of 
the palms and soles.  The examiner found that it was at least 
as likely as not that the veteran's history and treatment 
records suggested pompholyx with exacerbations in the summer 
months with onset in service.  This disorder accounts for the 
palm and sole involvement.  However, the examiner found that 
the veteran's eczema was not due to service as there was no 
substantiated relationship to the veteran's palm and sole 
eruptions.  

The Board finds probative the February 2007 opinion of the VA 
examiner on the matter of the etiology of the current skin 
problems affecting the veteran.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
Clearly, the examiner's opinion was reached only after 
treating the veteran on an outpatient basis, and on VA 
examination considering his assertions in light of the 
medical evidence in the claims file.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for pompholyx, with palm 
and sole involvement, are met.  

The aforementioned evidence also reflects a diagnosis of 
eczematous changes that have no substantiated relationship to 
the veteran's palm and sole eruptions.  However, the February 
2007 VA examiner found that there was no competent medical 
evidence linking that current skin disability to service, and 
the veteran has not identified or even alluded  to the 
existence of any such evidence or medical opinion. 

In addition to the medical evidence, the Board has considered 
the written assertions of the appellant and his relatives; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, this claim for service 
connection turns on the medical matters of diagnosis and 
causation --matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his cousins are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App.  124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").    

The Board has considered that the veteran's daughter is a 
registered nurse at a VA facility in Arkansas.  As the facts 
tend to show that she is a duly-trained and licensed medical 
professional, such a person is competent to provide medical 
nexus evidence.  See Pond v West, 12 Vet. App. 341 (1999).  
However, this is not meant to preclude consideration of the 
personal interest that such an expert has in her own father's 
case, but her opinion, in its professional context, may not 
simply be treated as that of a layman.  Id.  To the extent 
that the veteran's daughter in this case expressed her own 
medical opinion regarding the etiology of her father's 
current skin disorders, there is nothing to show that the 
daughter-nurse has any medical specialty in dermatology, in 
general, that would make any opinion as to the likely 
etiology of her father's current skin disability particularly 
probative.  On these facts, the Board finds that the 
probative value of her statements as supportive medical 
evidence are far outweighed by the comments and opinions of 
the February 2007 VA examiner, owing to his greater level of 
medical training as a physician and dermatologist, as well as 
his objective review of the veteran's claims file and 
examination of the veteran.

Under these circumstances, the Board finds that the claim for 
service connection for a skin disability other than 
pompholyx, with palm and sole involvement, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Granting the veteran the benefit of the doubt, service 
connection for pompholyx, with palm and sole involvement, is 
granted.

Service connection for a skin disability other than 
pompholyx, with palm and sole involvement, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


